Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Notice of Claim Amendments
1.	This Final official action is issued for latest claim amendments filed on 07/06/2021 that has been entered and made of record. 
Response to Amendments
2. 	Claims 1, 2 and 6 are currently amended. No claim is cancelled. New claim 9 is added. No New matter is being added.

Response to Arguments
3.	Claims rejection under 35 U.S.C. 103:
	Summary of Arguments: 
Regarding claim 1, Applicant argues that the cited references, analyzed individually or in combination, fail to teach or suggest all the features recited in combination in the claimed invention. For example, the cited references fail to teach or suggest the claimed method and voice control system comprising requesting the change of the activation command by the user, wherein the activation command comprises at least one wakeup word that transfers the voice control system from an idle or standby state to a readiness state; inputting the new activation command by the user; . . . accepting the new activation command 
Examiner’s Response:
Applicant’s arguments with respect to claim 1 and 6 have been considered but are moot in view of the new grounds of rejection. Similarly, arguments for claims 2 and new claim9 are moot.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 06/18/2021 was filed after mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103 
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
7.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 
8. 	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mahesh Babu Sabbaveapu (US 2017/0169811) in view of Gregory M. Garner et al (US 2018/0047386).


9.	Regarding independent claim 1, Mahesh Babu Sabbaveapu et al, herein after Mahesh, teaches a method for changing a voice output voice of a voice control system based on an activation command of a user (Mahesh teaches a method per abstract and para0051 where the TTS data base storage  allows user to select/change a speech output voice to be a specific gender, masculine for male and feminine for female for example, as user preference in database based on user command per para0016), the method comprising:
determining a word gender of the new activation command (Mahesh para0051 where the specific gender is being determined by user preferences for voice output voice);
stipulating the voice output voice according to the word gender  in response to the word gender being explicitly masculine or explicitly feminine (Mahesh para0051 where the TTS storage is customized where the user may prefer a speech output voice to be a specific gender either female for feminine and masculine for male);
retaining the previous voice output voice in response to the word gender not being explicitly masculine or not being explicitly feminine; and accepting the new activation command (Mahesh para0045-0047 where the method teaches the TTS engine 214 which can be programmed/change to a specific voice output of a voice per para0051).
However, Mahesh further does not clearly teach amended claim requesting the change of the activation command by the user, wherein the activation command comprises at least one wakeup word that transfers the voice control system from an idle or standby state to a readiness state; inputting the new activation command by the user.
But Gregory M. Garner et al, herein after Garner (US2018/0047386), teaches requesting the change of the activation command by the user (Garner para0031 and 0049 where the activation command or a trigger word at step 220 in fig2 is received from user by the microphone 104), wherein the activation command comprises at least one wakeup word that transfers the voice control system from an idle or standby state to a readiness state (Garner para0031 and 0049 where the activation command or trigger word puts the voice control system or voice processing system in fig2 transfers the system in to active mode from standby mode); inputting the new activation command by the user (Garner para0014 and 0017 where the new activation command or voice command 108 is a new command to operate voice processing system 102).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified system of Mahesh et al with concept of using distributed voice processing system of Gregory M. Garner et al. The motivation for doing so would be to have predictably and advantageously 
10.    	Regarding claim2, Mahesh et al modified by Garner et al teaches the method of claim 1, wherein the new activation command is input in response to a request of the voice control system (Garner where the voice command 108 after the trigger word activates the system is a new activation command 108)).
11.    	Regarding claim 3, Mahesh et al modified by Garner et al teaches the method of claim 2, wherein the request to input the new activation command is made at least twice (Garner Where the trigger word114 and voice command 108 are made which is at least twice, one to bring system from standby to activate and then to a voice command for the search or action).
12.    	Regarding claim 4, Mahesh et al modified by Garner et al teaches method of claim 1, wherein the word gender of the activation command is determined based on the content of a database and/or by a classifier (Mahesh para0051 where the database TTS storage determines the gender of the activation command and produce the voice output voice in same gender).
13.    	Regarding claim 5, Mahesh et al modified by Garner et al teaches the 	method of claim 4, wherein the classifier is rule based or statistical (Mahesh para0047 where the method is using TTS engine 214 to create speech wave form using acoustic model and statistical technique).
14.	Regarding claim 6, the arguments are analogues to claim1, are applicable and is rejected, where a control device (Mahesh fig 11 device102), an activation device (Mahesh fig11device 120 within device102), a voice input unit (Mahesh input device is microphone 106 Fig.11), a voice output unit (Mahesh fig 11 speaker 108 as input device) and a voice control system has a device for determine to word gender of a activation command (Mahesh fig11 processor as a control device item 1102). 
15.	Regarding claim 7, the arguments are analogues to claim4, are applicable and is rejected. 
16.	Regarding claim 8, the arguments are analogues to claim5, are applicable and is rejected.
17.	Regarding claim 9, the arguments are analogues to claim2, are applicable and is rejected.
Conclusion
18.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869.  The examiner can normally be reached on Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677